Citation Nr: 0302066	
Decision Date: 02/03/03    Archive Date: 02/19/03

DOCKET NO.  98-12 179A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for  service connection for a deviated nasal 
septum.

2.  Entitlement to service connection for hearing loss. 

3.  Entitlement to the assignment of an original compensable 
evaluation for residuals of a fracture of the left radius.

4.  Entitlement to a compensable evaluation for tinea pedis 
and herpes simplex.

5.  Entitlement to an annual clothing allowance.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to May 
1978.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating and administrative decisions of 
the Department of Veterans Affairs (VA) Regional Office in 
Los Angeles, California (RO), which granted service 
connection for a left wrist disability and assigned a 
noncompensable rating (the veteran appeals for the assignment 
of an original compensable rating); and denied the veteran's  
application to reopen a claim for service connection for a 
deviated nasal septum, his claim for service connection for 
hearing loss, his claim for an increased (compensable) 
evaluation for tinea pedis and herpes simplex, and a claim 
for an annual clothing allowance.  

During a June 2002 videoconference hearing before the 
undersigned Board member, the veteran raised the issues of 
entitlement to service connection for a respiratory condition 
and peripheral neuropathy, to include as due to exposure to 
Agent Orange; entitlement to service connection for 
chloracne, to include as due to exposure to Agent Orange; 
entitlement to service connection for a liver condition, to 
include as secondary to exposure to nuclear radiation; and 
entitlement to secondary service connection for chronic 
sinusitis and rhinitis due to a service-connected nasal 
condition.  (Regarding the latter issue, service connection 
is not currently in effect for a nasal condition; appellate 
review of a reopened claim for service connection for a nasal 
condition is deferred pending additional development-see 
below.)  In November 2002, the veteran submitted VA and 
private medical evidence regarding these additional claims 
for service connection.  As these claims have not been 
adjudicated by VA, they are referred to the RO for 
appropriate action.
In addition, at a Board Videoconference hearing, the veteran 
indicated that he wished to withdraw the issues of service 
connection for fatigue, onychomycosis and a urinary tract 
infection from appellate status.  In correspondence dated two 
days after the hearing, the veteran stated a desire to 
reinstate his claim for service connection for onychomycosis.  
The United States Court of Appeals for Veterans Claims (the 
Court) has indicated that the filing of a claim is a 
voluntary act, and that veterans are as free to withdraw 
claims as they are to file them.  Hanson v. Brown, 9 Vet. 
App. 29, 32 (1996).  The Court further held that when a 
veteran withdraws a claim, it ceases to exist; it is no 
longer pending and it is not viable.  Id.  The Board 
therefore finds that, after withdrawing his appeal of the 
claim of service connection for onychomycosis during his 
videoconference hearing, it was longer pending and ceased to 
exist.  38 C.F.R. § 20.204 (2002); Hanson, supra.  
Additionally, the Board notes that there is no provision in 
the law or the regulations that would allow the veteran to 
reinstate his claim once it has been withdrawn.  
Consequently, the Board will not address this issue.  As the 
veteran has again raised the issue of entitlement to service 
connection for onychomycosis, it is also referred to the RO.  

In light of the decision below, the Board is undertaking 
additional development on the reopened claim of service 
connection for a deviated nasal septum, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (codified at 38 C.F.R. § 20.903.)  After giving the 
notice and reviewing the veteran's response to the notice, 
the Board will prepare a separate decision addressing this 
issue.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  An unappealed July 1988 rating decision denied service 
connection for a deviated nasal septum.

3.  Evidence added to the record since the July 1988 RO 
decision denying the veteran's claim for service connection 
for a deviated nasal septum is relevant and, when viewed in 
conjunction with the evidence previously of record, is 
significant enough that it must be considered in order to 
fairly decide the merits of the claim.

4.  The objective medical evidence does not demonstrate that 
the veteran has hearing loss for VA purposes. 

5.  The objective medical evidence demonstrates that the 
veteran's fracture of the distal left radius is well healed 
and it is not productive of any appreciable functional 
limitation on clinical examination; however, with 
consideration of pain and pain on use, dorsiflexion of the 
wrist more nearly approximates less than 15 degrees; there is 
no competent evidence of ankylosis of the left wrist.  

6.  The objective medical evidence of record demonstrates 
that the veteran's tinea pedis and herpes simplex are not 
productive of any appreciable active lesions or any 
appreciable functional limitation.  

7.  The evidence does not show that the veteran's skin 
disabilities requires the use of medication that causes 
irreparable damage to his outer garments.


CONCLUSIONS OF LAW

1.  The July 1988 RO decision which denied service connection 
for a deviated nasal septum is final.  38 U.S.C.A. § 7105(c) 
(West 1991 & Supp. 2002).

2.  New and material evidence has been received since the 
July 1988 RO decision, and the veteran's claim of entitlement 
to service connection for a deviated nasal septum is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2002).
3.  Service connection for claimed hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.385(2002); 66 Fed. Reg. 45620-45632 (August 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

4.  The schedular criteria for the assignment of an original 
10 percent rating, but no more than 10 percent, for residuals 
of a fracture of the left radius have been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107, (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes 5214, 5215 (2002); 66 Fed. Reg. 
45620-45632 (Aug. 29, 2001); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

5.  The schedular criteria for a compensable evaluation for 
tinea pedis and herpes simplex have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.118, Diagnostic Code 7806 (2002); 38 C.F.R. § 
4.118, Diagnostic Code 7806 (August 30, 2002); 66 Fed. Reg. 
45620-45632 (Aug. 29, 2001); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

6.  The criteria for entitlement to an annual clothing 
allowance are not met.  38 U.S.C.A. § 1162 (West 1991 & Supp 
2002); 38 C.F.R. § 3.810 (2002); 66 Fed. Reg. 45620-45632 
(Aug. 29, 2001); Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well-grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO has obtained and associated all 
of the veteran's available service medical records and post-
service records with the claims file.  In addition, the RO 
advised the veteran of the evidence necessary to substantiate 
his claims by the June 1998 statement of the Case (SOC) and 
the March 1999 and May 2001 Supplemental Statements of the 
Case (SSOCs).  The Board notes that the VCAA made no change 
in the statutory or regulatory criteria which govern the 
criteria for the current claims.  An April 2001 letter to the 
veteran generally informed him of the VCAA and VA's duty to 
obtain evidence he identified.  As such, the veteran was 
generally kept apprised of what he must show to prevail in 
his claim, what information and evidence he is responsible 
for, and what evidence VA must secure.  Therefore, there is 
no further duty to notify.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The Board also finds that the VCAA does not require a medical 
examination in this case because the record currently before 
it contains sufficient medical evidence to make a decision on 
the claims.  The record contains the veteran's service 
medical records, all indicated post-service treatment 
records, and medical opinions.  Charles v. Principi, No. 01-
1536 (U.S. Vet. App. October 3, 2002); 38 U.S.C. § 5103A.  

The Board further notes that effective August 30, 2002, the 
rating criteria for skin disabilities was changed.  Fed. Reg. 
49590-49599 (July 21, 2002).  Generally, when the laws or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary, or if the law permits the Secretary 
to do otherwise and the Secretary did so.  Karnas v. 
Derwinski, 1 Vet. App. 312-13 (1991).  The RO did not apply 
the new criteria to the veteran's claim.  Correspondence from 
the Board to the veteran dated in November 2002 informed him 
of the revised schedular criteria.  In correspondence 
received from the veteran in November 2002, he requested that 
the Board proceed to adjudicate his claim and submitted 
additional medical evidence.  

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply).  Thus, regarding the veteran's current 
claims, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled, to include 
the revised regulatory provisions 38 C.F.R. § 3.159.  No 
additional assistance or notification to the veteran 
regarding these issues are required based on the facts of the 
instant case.  

For the reasons stated above, the Board has found that VA's 
duties under the VCAA have been fulfilled regarding the 
veteran's claim.  Further, the RO considered all of the 
relevant evidence of record and all of the applicable law and 
regulations when it adjudicated the claim below, and the 
Board will do the same.  As such, there has been no prejudice 
to the veteran that would warrant a remand, and the veteran's 
procedural rights have not been abridged.  Bernard v. Brown, 
4 Vet. App. 384 (1993).

Factual Background

The veteran has submitted voluminous correspondence directly 
to VA and to government officials that has been associated 
with his claims file, testified during two hearings, and 
provided history and contentions during VA examinations and 
while receiving VA treatment.  The veteran continues to 
contend that he incurred or aggravated a nasal condition on 
active duty, when he fractured his nose while playing 
basketball in 1977.  The veteran also maintains that he had 
many jobs while on active duty that resulted in his exposure 
to excessive noise and that as a result of such acoustic 
trauma he now has hearing loss.  He maintains that his 
service-connected left wrist is painful on activity and with 
weather changes, and requires exercises to loosen up.  The 
veteran further contended that his skin conditions result in 
fungus on his feet with crust on the soles and between the 
toes.  He reports that he has herpes on the penis, groin and 
spine that sometimes consists of lumps and itchiness.  The 
veteran also testified that the creams he uses to treat his 
service-connected skin disabilities stain his clothes.  

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The veteran's service medical records do not include evidence 
of hearing loss for VA purposes.  38 C.F.R. § 3.385 (2002).

A July 1988 rating decision denied service connection for 
residuals of a nose fracture.  Of record were the veteran's 
service medical records, which showed that he had injured his 
nose in a January 1977 basketball game.  Examination at that 
time revealed that he had not fractured his nose, and that he 
had a pre-existing deviated septum.  The veteran underwent a 
septoplasty thereafter while still on active duty.  The 
rating decision stated that the surgery was remedial for an 
EPTS (existed prior to service) congenital/developmental 
abnormality that was not aggravated by service.  

In July 1998, a private health care provider referred the 
veteran for a radiographic examination to rule out arthritis 
of the left wrist; it was noted that he had a history of an 
old fracture.  The veteran was provided a left wrist splint.  
Dermatitis and eczema were also noted at that time.  There is 
no evidence that the veteran underwent the requested 
radiographic examination. 

The report of an August 1998 Navy audiogram provides that the 
veteran did not have impaired hearing for VA purposes.  
38 C.F.R. § 3.385.

The report of an August 1998 VA examination of the nose 
provides that the veteran reported breaking his nose in 1977 
while playing basketball, followed by a 1978 septoplasty.  
Results of physical examination were provided.  The diagnosis 
included external nasal deviation from basketball injury 
while in the service.  

Private medical evidence dated in 1998 demonstrates that the 
veteran was prescribed medications for herpes, a toenail 
infection and a rash.

The report of a December 1998 reserve examination was normal.  
The veteran's corresponding report of medical history mirrors 
his contentions already set forth elsewhere in this decision.  
The physician's summary and elaboration identifies no 
pertinent objective findings.  

A December 1998 VA outpatient treatment report shows that the 
veteran was concerned about a fungus on the feet and hands.  
Results of physical examination were provided and indicated 
that the veteran had no fungal infection of the feet.  The 
pertinent assessment was history of tinea pedis and history 
of genital herpes.  The veteran was to continue to apply 
medicated powder to the feet and use a specified medication 
for his herpes.  

The report of a February 2001 VA examination provides that 
the veteran complained of constant pain, stiffness and 
occasional swelling and inflammation in the area of his 
distal radius down to the left wrist.  He reported flare-ups 
related to activity, and the use of non-steroidal anti-
inflammatories and heat.  The veteran also reported that he 
had multiple ulcerations and lesions of the skin, with 
frequent exacerbations and constant discomfort of the skin on 
his sacrum, head and genital area.  Other symptoms were 
itching, pain, and thrush.  He also reported that the herpes 
affected his face.  

Results of physical examination were provided.  Pertinent 
diagnoses included tinea pedis and herpes simplex, in 
remission.  The examiner noted that on examination he was 
unable to appreciate any active lesions consistent with 
active herpes simplex infection or tinea pedis and that it 
appeared that the conditions were in remission at the present 
time.  Another pertinent diagnosis was status post left 
distal radius fracture with residual subjective complaints of 
pain.  The examiner noted that objectively the veteran's 
range of motion of the bilateral elbows and wrists were 
intact, there was no evidence of muscle atrophy or 
fasciculation, muscle development was excellent without focal 
atrophy or tenderness, and there were no neurological 
deficits.  Palpation of all joints, especially those of the 
upper left extremity, did not reveal tenderness, swelling, 
inflammation or other findings consistent with osteomyelitis.  
The examiner noted that radiographic examination of the left 
forearm, including elbow and wrist, was negative.  The 
examiner stated that the veteran should avoid extreme 
physical activities as well as the overuse of the left upper 
extremity like lifting objects, and frequent flexion and 
extension that could exacerbate the pain.  

A June 2001 VA progress note provides that Acyclovir was 
ordered for the suppression of genital herpes. 

A June 2002 opinion from a private doctor of osteopathy 
observes that according to its job description, the veteran's 
duties as a federal police officer "... require moderate to 
arduous physical exertion...."  The osteopath also refers to 
the February 2001 VA recommendation that the veteran avoid 
extreme physical activities and concludes that the veteran 
would not be able to perform his current job duties and 
should be considered for disability retirement.  

Legal Analysis

New and Material Evidence to Reopen 
the Claim for a Deviated Nasal Septum

The Board observes that the VCAA appears to have left intact 
the requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and proceed 
to evaluate the merits of that claim.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  It was specifically stated in 
the VCAA that nothing in the Act shall be construed to 
require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  See VCAA.  
It is noted that regulations adopted by VA implementing the 
VCAA include changes to the standard for determining new and 
material evidence under 38 C.F.R. § 3.156(a), and provide for 
limited assistance to claimants seeking to reopen previously 
denied claims.  VA's authority to provide such additional 
assistance is provided by 38 U.S.C.A. § 5103A(g) which states 
that nothing in section 5103A precludes VA from providing 
such other assistance as the Secretary considers appropriate.  
However, these changes are applicable only to claims to 
reopen filed on or after August 29, 2001.  See 66 Fed. Reg. 
45620, 45628-45629.  Here, the veteran's claim was filed 
prior to August 29, 2001, and, as such, these changes are not 
applicable in the instant case.  The Board acknowledges that 
VBA Fast Letter No. 01-13 (February 5, 2001), indicated that, 
in light of the VCAA, VA had a duty to obtain evidence from 
any new source identified by the claimant.  There is no 
indication of any additional relevant evidence that has not 
been obtained but, in any event, as the veteran's claim is 
reopened by this Board decision, there is a duty to assist 
the veteran with the development of his reopened claim and, 
as noted in the introduction to this decision, the Board is 
undertaking additional development.

The Board notes here that it is not entirely clear whether 
the RO viewed the veteran's current claim as a claim to 
reopen under the new and material evidence analysis.  
However, even if the RO determined that new and material 
evidence was received to reopen the claim, the Board is not 
bound by that determination and must nevertheless consider 
whether new and material evidence has been received. Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The July 1988 rating decision denied service connection for a 
deviated nasal septum, and in the absence of a timely appeal 
on that claim (within one year of notification of the 
decision), this decision became final and is not subject to 
revision on the same factual basis.  38 U.S.C.A. § 7105; 38 
C.F.R. § 3.104(a).  

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The provisions of 38 C.F.R. § 3.156(a), provide that "new and 
material evidence" is evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996) (overruled on other grounds).

Since the July 1988 decision became final, the report of the 
August 1998 VA examination, providing a diagnosis of external 
nasal deviation from basketball injury while in the service, 
was associated with the claims file.  In a broad sense, this 
VA record is new, in that it was not of record at the time of 
the July 1988 rating decision.  It is also new in a strict 
sense, in that the medical evidence considered by the July 
1988 final decision did not include a diagnosis that 
suggested a causal link between the veteran's post-service 
nasal condition and some incident of service, either by 
incurrence or aggravation.  The August 1998 diagnosis of 
external nasal deviation from basketball injury while in the 
service is so significant that it must be considered in order 
to fairly decide the merits of this claim, because it 
contributes to a more complete picture.  Hodge, 155 F.3d at 
1363.  Therefore, the August 1998 VA examination report is 
new and material evidence within the meaning of 38 C.F.R. § 
3.156(a).  Accordingly, the Board is required to reopen the 
previously denied claim of service connection for deviated 
nasal septum. 

Once a claim has been reopened, VA's duty to assist under the 
VCAA is triggered.  In this case, additional development by 
the RO is needed before the Board can proceed to adjudicate 
the veteran's claim on the merits.  When it is completed, the 
Board will provide notice of the development as required by 
Rule of Practice 903 (codified at 38 C.F.R. § 20.903.)  After 
giving the notice and reviewing the veteran's response to the 
notice, the Board will prepare a separate decision addressing 
this issue.




Entitlement to Service Connection for Hearing Loss

Where a veteran served 90 days or more during a period of war 
or after December 31, 1946, and certain chronic diseases, to 
include sensorineural hearing loss, become manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

The criteria for disability due to impaired hearing may be 
met in either of the following ways: (1) when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hz is 40 dB or greater, (2) or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, 4000 Hz are 26 dB or greater; (3) or when speech 
recognition using the Maryland CNC Test are less than 94%.  
38 C.F.R. § 3.385.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence shows that the veteran 
does not suffer from hearing loss disability for VA purposes.  
The competent medical evidence shows that the veteran's 
acuity consistently has failed to satisfy VA criteria for 
hearing loss disability at any time, whether on active duty 
or post-service.

The Board recognizes the assertions by the veteran that he 
has a current hearing loss disability.  While he is competent 
to testify as to observable symptoms, see Falzone v. Brown, 8 
Vet. App. 398, 405 (1995), as a layperson he is not competent 
to provide an opinion requiring medical knowledge, such as a 
diagnosis of hearing loss as defined by the applicable VA 
regulation (38 C.F.R. § 3.385).  Espiritu, 2 Vet. App. at 
492.  Accordingly, his opinion does not constitute competent 
medical evidence concerning the critical issue of whether he 
has current hearing loss within the meaning of the cited 
legal authority.

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110 
(formerly § 310).  In the absence of proof of a present 
disability, there can be no valid claim.  The Board's perusal 
of the record in this case shows no competent proof of 
present disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992)."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Entitlement to a Compensable Evaluation for 
Residuals of a Fracture of the Left Radius

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his or her ability to function 
under the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

When the veteran initiated his appeal of the compensable 
evaluation for residuals of a left wrist fracture, he was 
appealing the original assignment of disability evaluation 
following the award of service connection.  Thus, the 
severity of this disability is to be considered during the 
entire period from the initial assignment of a disability 
rating to the present time.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

The veteran's residuals of a fracture of the left radius and 
ulna are currently evaluated under Diagnostic Code 5215, 
which provides a 10 percent evaluation for dorsiflexion of 
the minor or major wrist of less than 15 degrees, or palmar 
flexion of the major or minor wrist limited in line with the 
forearm.  Diagnostic Code 5215.

Favorable ankylosis of the minor wrist in 20 degrees to 30 
degrees dorsiflexion is evaluated as 20 percent disabling.  
Diagnostic Code 5214.

Several other diagnostic codes potentially apply to 
disabilities of the elbow, forearm and wrist.  Limitation of 
flexion of the minor forearm to 90 degrees, or limitation of 
extension of the minor forearm to 75 degrees, warrants a 20 
percent evaluation.  Diagnostic Codes 5206 and 5207.  
Limitation of extension of either forearm to 100 degrees and 
extension to 45 degrees warrants a 20 percent evaluation.  
Diagnostic Code 5208.  Impairment of either flail joint 
consisting of joint fracture with marked cubitus varus or 
cubitus valgus deformity or with un-united fracture of the 
head of the radius warrants a 20 percent evaluation.  
Diagnostic Code 5209.  Nonunion of the minor radius and ulna 
with false flail joint warrants a 40 percent evaluation.  
Diagnostic Code 5210.  Impairment of the minor ulna 
consisting of nonunion in the upper half, with false movement 
and nonunion in the lower half, warrants a 20 percent 
evaluation.  Diagnostic Code 5211.  Impairment of the minor 
radius consisting of nonunion in the lower half with false 
movement and nonunion in the upper half warrants a 20 percent 
evaluation.  Diagnostic Code 5212.  Impairment of pronation 
of the minor forearm is evaluated as 20 percent disabling 
when motion is lost beyond the last quarter of the arc, and 
the hand does not approach full pronation.  Diagnostic Code 
5213.  Normal forearm range of motion is from zero degrees to 
80 degrees and forearm supination is from zero degrees to 85 
degrees.  38 C.F.R. § 4.71, Plate I.  

The Board also notes that disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in the parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  See Deluca v. 
Brown, 8 Vet. App. 202 (1995).

Based on a thorough review of the record, the Board finds 
that the objective medical evidence demonstrates that the 
veteran's fracture of the left radius is well healed and it 
is not productive of any appreciable functional limitation on 
clinical examination.  However, with consideration of pain 
and pain on use, dorsiflexion of the wrist more nearly 
approximates less than 15 degrees. 

In support of this conclusion, the Board notes that, while X-
rays show that the old fracture in question is well healed 
and clinical examinations in recent years have failed to show 
any appreciable limitation of motion of the left wrist, the 
veteran continues to complain of pain, pain on use, stiffness 
and occasional swelling.  In July 1998 medical records show 
that he was treated with a left wrist splint.  A February 
2001 VA examiner advised the veteran to avoid certain 
physical activities and an osteopath subsequently provided 
similar advise.  It is also apparent that the veteran takes 
medication on a regular basis for left wrist pain.  It is the 
Board's judgment that, when considering the veteran's history 
of recurrent symptoms, to include pain and pain on use, the 
treatment he has received, to include analgesics and a 
splint, and the provisions of 38 C.F.R. §§ 4.40, 4.45, and 
DeLuca, 8 Vet. App. at 202., dorsiflexion of the wrist more 
nearly approximates less than 15 degrees.  Accordingly, a 10 
percent rating is warranted under Code 5215.  As there is no 
ankylosis of the left wrist, a higher rating is not warranted 
under Code 5214.  Further, as there are no complications of 
the fracture or any forearm or elbow involvement, there are 
no other rating criteria applicable.  Thus, the assignment of 
an original rating of 10 percent, but no more than 10 
percent, is warranted for the veteran's residuals of a 
fracture of the left distal radius.  As the degree of 
disability remained essentially the same during he period of 
time in question, a staged rating is not indicated.  
Fenderson, supra.

Entitlement to a Compensable Evaluation 
for Tinea Pedis and Herpes Simplex

The veteran's tinea pedis and herpes simplex are evaluated 
analogously to eczema.  38 C.F.R. § 4.20 (2002).  The Board 
notes that effective August 30, 2002, the rating criteria for 
skin disabilities was changed.  Fed. Reg. 49590-49599 (July 
21, 2002).  Generally, when the laws or regulations change 
while a case is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary, or if the law permits the Secretary to do otherwise 
and the Secretary did so.  Karnas, supra.

Under the prior criteria, eczema with slight, if any, 
exfoliation, exudation or itching, if on a non-exposed 
surface or small area, warrants a noncompensable evaluation.  
Eczema with exfoliation, exudation or itching, if involving 
an exposed surface or extensive area, warrants a 10 percent 
evaluation.  Diagnostic Code 7806 (prior to August 30, 2002).  

Under the revised criteria, when less than 5 percent of the 
entire body or less than 5 percent of exposed areas are 
affected, and no more than topical therapy required during 
the last twelve month period, a noncompensable evaluation is 
warranted.  If at least 5 percent, but less than 20 percent, 
of the entire body, or at least 5 percent but less than 20 
percent, of the exposed areas are affected, or intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required for a total duration of 
less than 6 weeks during the past 12-month period, a 10 
percent evaluation is warranted.  The disability may also be 
evaluated as disfigurement of the head, face, or neck 
(Diagnostic Code 7800) or as scars (Diagnostic Codes 7801 - 
7805), depending on the predominant disability.  Diagnostic 
Code 7806 (from August 30, 2002).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against a 
compensable evaluation for tinea pedis and herpes simplex 
under the prior or revised criteria.  The medical evidence of 
record indicates some sporadic use of topical skin 
medications but examinations have been negative for any 
current symptoms, let alone evidence of symptoms covering at 
least 5 percent of the veteran's entire body, or at least 5 
percent of his exposed areas.  Although the medical evidence 
shows that the veteran has been prescribed skin medications, 
a December 1998 VA outpatient treatment report that the 
veteran had no fungus on his feet.  The pertinent assessment 
was history of tinea pedis and history of genital herpes 
(emphases added) indicating that the veteran had no current 
symptoms.  Similarly, despite the complaints the veteran made 
during his February 2001 VA examination, the diagnosis was 
established diagnosis of tinea pedis and herpes simplex, in 
remission (emphasis added).  The examiner noted that on 
examination he was unable to appreciate any active lesions 
consistent with active herpes simplex infection or tinea 
pedis and that it appeared that the conditions were in 
remission at the present time. 

The Board notes that the June 2001 progress report indicates 
that the veteran was provided Acyclovir.  However, this 
report does not indicate that the veteran had any active 
lesions at that time, let alone symptoms covering at least 5 
percent of his entire body, or at least 5 percent of his 
exposed areas.  Moreover, Acyclovir is not a corticosteroid 
or immunosuppressive drug.  In fact, there is no evidence 
that the veteran has ever undergone intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs within the last 12 months.  

In sum, the objective medical evidence of record demonstrates 
that the veteran's tinea pedis and herpes simplex are not 
productive of any appreciable active lesions or functional 
limitation.  Accordingly, a compensable rating is not 
warranted under the former or current criteria for rating 
skin diseases.

Entitlement to an Annual Clothing Allowance

The provisions of 38 U.S.C.A. § 1162 , which govern the 
payment of clothing allowances by VA, stipulate that such 
allowance shall be paid on a yearly basis to a veteran who, 
because of a service-connected disability, wears or uses a 
prosthetic or orthopedic appliance (including a wheelchair) 
that the Secretary determines tends to wear out or tear the 
veteran's clothing; or who uses medication which a physician 
has prescribed for a skin disability that is due to a 
service-connected disability and which the Secretary 
determines causes irreparable damage to the veteran's outer 
garments.  See also 38 C.F.R. § 3.810(a) (2002).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against entitlement 
to an annual clothing allowance.  The veteran has submitted 
no supportive evidence that medicines used to treat his 
service-connected skin disabilities, or indeed even a non-
service-connected skin condition, result in any irreparable 
damage to his outer garments.  The Board notes that the areas 
of the body affected by his service-connected tinea pedis and 
herpes simplex, which are where he would be expected to apply 
the medications, are generally covered by a layer of 
undergarments, not outergarments.  Id.  In any event, in the 
absence of corroborative evidence to show that medicines used 
to treat his service-connected skin disabilities result in 
any irreparable damage to his outer garments, his appeal for 
a clothing allowance must be denied.  

For the reasons stated above, entitlement to the assignment 
of an original 10 percent rating for residuals of a fracture 
of the left distal radius is warranted.  The Board finds that 
the preponderance of the evidence is against the veteran's 
other claims.  As the preponderance of the evidence is 
against those claims, the benefit of the doubt doctrine is 
not for application.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).

There is no competent evidence of record which indicates that 
the veteran's service-connected disabilities have caused 
marked interference with employment beyond that which is 
contemplated under the schedular criteria, or that there has 
been any necessary inpatient care.  Thus, there is no basis 
for a referral for consideration of an extraschedular 
evaluation under the provisions of 38 C.F.R. § 3.321(b)(1). 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  There is 
nothing in the evidence of record to indicate that the 
application of the regular schedular standards is impractical 
in this case.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996). 


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for a deviated nasal 
septum is reopened; to this extent only, the appeal is 
granted.

Entitlement to service connection for hearing loss is denied.

Entitlement to the assignment of an original 10 percent 
rating for residuals of a fracture of the left distal radius 
is granted, subject to the law and regulations governing the 
payment of VA monetary benefits.

Entitlement to a compensable evaluation for tinea pedis and 
herpes simplex is denied.

Entitlement to an annual clothing allowance is denied.  



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

